                  Case: 3:20-cv-01076-JJH Doc #: 9 Filed: 06/01/20 1 of 1. PageID #: 64
O AO 121 (6/90)
TO:

                  Register of Copyrights                                                           REPORT ON THE
                  Copyright Office                                                         FILING OR DETERMINATION OF AN
                  Library of Congress                                                             ACTION OR APPEAL
                  Washington, D.C. 20559                                                       REGARDING A COPYRIGHT



     In compliance with the provisions of 17 U.S.C. 508, you are hereby advised that a court action or appeal has been filed
on the following copyright(s):
                                                                     COURT NAME AND LOCATION
        G
        ✔ ACTION           G APPEAL                                   USDC NORTHERN DISTRICT OF OHIO, WESTERN DIVISION
                                                                      1716 Spielbusch Avenue
DOCKET NO.                      DATE FILED
                                                                      Toledo, Ohio 43604
      3:20-cv-01076                       5/15/2020
PLAINTIFF                                                                         DEFENDANT
Nintendo of America Inc.                                                          Tom Dilts, Jr.
                                                                                  and
                                                                                  Uberchips, LLC, d/b/a Uberchips.com


       COPYRIGHT
                                                            TITLE OF WORK                                              AUTHOR OR WORK
    REGISTRATION NO.

1                                See Exhibit A.

2

3

4

5



      In the above-entitled case, the following copyright(s) have been included:
DATE INCLUDED                   INCLUDED BY
                                         G Amendment                 G Answer               G Cross Bill           G Other Pleading
       COPYRIGHT
                                                            TITLE OF WORK                                              AUTHOR OF WORK
    REGISTRATION NO.

1

2

3                                                                     .


    In the above-entitled case, a final decision was rendered on the date entered below. A copy of the order or judgment
together with the written opinion, if any, of the court is attached.
COPY ATTACHED                                                WRITTEN OPINION ATTACHED                                     DATE RENDERED

            G Order        G Judgment                                     G Yes        G No

CLERK                                                        (BY) DEPUTY CLERK                                            DATE



                  1) Upon initiation of action,               2) Upon filing of document adding copyright(s),     3) Upon termination of action,
                     mail copy to Register of Copyrights         mail copy to Register of Copyrights                  mail copy to Register of Copyrights
DISTRIBUTION:
                  4) In the event of an appeal, forward copy to Appellate Court               5) Case File Copy



        Print                       Save As...                                                                                             Reset
